       Case 1:19-cv-03539-PKC Document 148-7 Filed 04/22/21 Page 1 of 4

                          (
                                                                   (




                              CIDEF OF DETECTIVES
                                     MEMO
       NUMBER:                   3                 DATE:               March 27, 2012

       Subject:      REAL TIME CRIME CENTER FACIAL IDENTIFICATION SECTION
                     (FIS) NOTIFICATIONS

       FIS PossibleMatch- Real Time Crime Center Facial IdentificationSection (FIS) analyst
       determinesthat Subjectis POSSIBLY   the suspectwhose image is depictedin the videoand / or
       photograph regarding a crime. A FIS Possible Match does ,ml[ constitute a positive
       identification and does NOT establish probable cause to arrest the SubjccL Additlonal
       investigativesteps MUST  be performedin order to establishprobablecauseto llJl'CStthe Subject.

       Subject- Personidentitiedby FIS as POSSIBL    V being the suspectwhose imageis depictedin
       the videoand / or photographregardinga crime.

       Upon receiptof a "FIS Notitication"DDS,complywith followingprocedure:

       Assigned
              Investigator
          I. Reviewand assess informationcontainedIn"FIS Notification"DDS.
          2. If there is a "FIS Possible Match,".immediatelyconduct a thorough investigation
             regarding infonnation contained in "FIS Notitlcation" DDS and any other relevant
             information.
          3. No later than thirty (30) days after receiving "FIS Notification1• DDS, complete the
             associated"FIS NotificationResult" DDS in the EnterpriseCase ManagementSystem
             (ECMS)and selectone (I) orthe following"InvestigativeResults":
                 a. Arrest(Final Result)
                         i. Subjectarrestedas result of FIS Matchnotification
                               I. DeclineProsecution(Yes/ No)
                        ii. Subjectarrestedpriorto FIS Matchnotification
                               I. DeclineProsecution(Yes/ No)
                 b. No Arrest- ProbableCauseNot Established(Final Result)
                 c. Misidentificationby FIS (Final Result)
                 d. ImageNot Suitablefor FISComparison(Final Result)
                 c. ImageSuitablefor FISComparisonBut No SubjectIdentified(FinalResult)
                 f. No CrimeCommitted(FinalResult)
                 g. SubjectDeceased(FinalResult)
                 h. InvestigationOngoing{InterimResult)
                 i. Other (Final Result)




                                                   I of4


NYPD                                 GeorgetownCPT 017349 FRT
       Case 1:19-cv-03539-PKC Document 148-7 Filed 04/22/21 Page 2 of 4

                          (                                         {


           NOTE:     Appendix contains detailed explanation regarding           ~      "Investigative
                     Result".

           4. Scan or fax hard copy m:upload electronic copy of all relevant Miscellaneous Items into
              ECMS case file as an attachmentto "FIS NotificationResult" DDS.
           5. Promptly forward completed «FJS Notification Result" DDS to Detective Squad / Unit
              supervisorfor approval.

       Detective Squad / Unit Supervisor
           6. Review and, ifappropriate, approve "FIS Notification Result" DOS.
           7. Promptly forwardapproved "FIS Notification Result" DDS to Zone CommandingOfficer
              / DetectiveBureau Captain for approval if the "InvestigativeResult" selected by assigned
              investigatoris:
                 a. No Arrest - Probable Cause Not Established{FinalResult};or,
                 b. Misidentificationby FIS {final Result);or,
                 c, InvestigationOngoin·g (Interim Result); or,
                 d, Other (Final Result).

       Zone Commanding Officer/ Detective BureauCaptain
         8. Review and, if appropriate, approve "FIS Notification Result0 DDS if the "Investigative
             Result" selected by assigned investigatoris:
                a. No Arrest- Probable Cause Not Established{FinalResult);or,
                b. Misidentificationby FIS {FinalResult);or,
                c. InvestigationOngoing (Interim Result); or,
                d. Other {FinalResult).

        For your informationand compliance.


                                                                 Phil T. Pulaski
                                                                 Chief of Detectives




                                                    2 of4



NYPD                                 GeorgetownCPT 017350 FRT
•
       ..   Case 1:19-cv-03539-PKC Document 148-7 Filed 04/22/21 Page 3 of 4

                              (                                        (


                                                  APPENDIX

               ARREST {Final Result)
                   a. Subject positively identified as perpetrator and arrested based upon probable
                      cause as a result of investigativelead producedby "FIS PossibleMatch." Subject
                      was not a suspectprior to "FIS Notification"005 being received.
                          i. DECLINE PROSECUTION- if District Attorneydeclines prosecution,
                              record-title and full name· of ADA that declined prosecution. Provide
                              reason rordecline prosecution.
                   b. Subject positively identified as perpetrator and arrested based upon probable
                      cause priorto "FIS Notification"DDS being received.
                          i. DECLINE PROSECUTION- if District Attorneydeclines prosecution,
                              record title and full name of ADA that declined prosecution. Provide
                              reason for declineprosecution.
                                  J. If District Attorney subsequentlydeclines prosecutionafter "FIS
                                     Notification"DDS incriminatesSubject, record title and full name
                                     of ADA that declined prosecution. Provide reason for decline
                                     prosecution.

               NO ARREST - PROBABLE CAUSE NOT ESTABLISHED(Final Result) - Subjectwas
               properly identified by FIS as being suspect whose image is depicted in the videoand / or
               photograph regarding a crime. However, thorough investigationregarding uFIS Possible
               Match"was completedand probablecause to arrest Subjectwasnot established.
                      a. Providedetailedexplanationin "Details"captionregardingwhy probablecause to
                          arrest can not be established.
                      b. In addition to Detective Supervisor, Zone Commanding Officer / Detective
                          Bureau Captainmust sign-off and approve "FIS NotificationResult" 005 when
                          "NO ARREST- PROBABLECAUSENOT ESTABLISHEDnis selected.

               MISIDENTIFICATION BY FIS (Final Result) - Subject misidentified by FIS as being
               suspectwhose imageis depictedin the videoand / or photographregardinga crime.
                     a. In addition to Detective Supervisor, Zone Commanding Officer / Detective
                        BureauCaptainmust sign-off and approve "FIS NotificationResultnDDS wh·en
                        uMISIDENTIFICATIONBY FIS" is selected.

               IMAGE NOT SUITABLE FOR FIS COMPARISON {Final Result) - Investigator
               receives"Image Rejection"Report fromFIS.

               IMAGE SUITABLE FOR FIS COMPARISON BUT NO SUBJECT IDENTIFIED
               (Final Result)- Investigatorreceives "No Match"ReportfromFIS.

               NO CRIME COMMITI'ED (Final Rgult) - Investigationreveals that no crime was
               committed.
                    a. Providedetailedexplanationin the "Details" captionregardingwhy no crimewas
                        committed.




                                                      3 of4



NYPD                                   GeorgetownCPT 017351 FRT
•
       ..   Case 1:19-cv-03539-PKC Document 148-7 Filed 04/22/21 Page 4 of 4

                               (


               SUBJECT DECEASED {Final Result} - If available, provide Medical Examiner case
               number.

               INVESTIGATION ONGOING {Interim Result) - If thirty (30) calendar days after
               receiving "FIS Notification" DDS, it is detennined that a "final resulttl can not be selected
               because additional investigative steps must be perfonned, select "INVESTIGATION
               ONGOING".
                      a. Provide detailed explanation in the "Details" caption regarding what additional
                         investigative steps must be perfonned.
                      b. In addition to Detective Supervisor, Zone Commanding Officer I Detective
                         Bureau Captain must sign-off and approve ..FIS Notification Result" DDS when
                         "INVESTIGATION ONGOING" is selected.

               OTHER{Final Result)
                                                                                 reason for selecting
                      a. Provide detailed explanation in uoetails" caption regarding
                         "OTHER".
                      b. In addition to Detective Supervisor, Zone Commanding Officer / Detective
                         BureauCaptain must sign-olTand approve "FIS Notification Result" DDS when
                         "OTHER" Is selected.




                                                        4 of4



NYPD                                     GeorgetownCPT 017352 FRT
